Acknowledgments
1. 	Applicant’s application, filed on 10/30/2020 is acknowledged.  Accordingly claims 1-6 remain pending.
2.	Claim(s) 2-6 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220726, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
5.	Claim 1 is allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Greg Kavanagh (Applicant) on or about 7/21/2022.
6.	 The Application has been amended one (1) time as follows:
1. (Currently Amended) A computerized method allowing payments between a buyer and a seller using electronic monetary tokens to be made based on a Uniform Resource Identifier (URI), which identifies a resource in a computer network, the method comprising steps of:






 
including, by a seller server, a payment request in a URI;

transmitting, by the seller server, the included payment request to a buyer’s device; 

receiving, by the buyer device, the transmitted payment request from the seller server;

parsing, by the buyer device, the received URI resulting in a string representing a request for payment;

altering, by the buyer device, the URI by including a string comprising of the buyer’s unique user identification string and one or a multiplicity of electronic monetary tokens; 

requesting, by the user device, using the altered URI a resource from the seller server;

receiving, by the seller server, the request from the user device;

parsing, by the seller server, the received request by parsing the altered URI resulting in a string representing the electronic monetary token or set of electronic monetary tokens and the unique user identification string; and 

requesting, by the seller server, an indication of ownership of the electronic monetary token or set of electronic monetary tokens by the user identified by the unique identification string from a trusted third party.


Claims 2. to 6. (Cancelled). 



Reasons for Allowance
7.	Claim 1 is allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2004/0111488 to Allan) which discloses a method, system, apparatus, and computer program product are presented for recordation and playback of transactions within a web browser or similar client application. A transaction recordation and playback utility captures dynamic information upon recordation and/or playback of a web-browser-based transaction. The dynamic information is derived from the DOM-related (Document Object Model) information that is maintained within the web browser application. Using information from a previously recorded transaction, the transaction recordation and playback utility searches the current DOM-related information for current values of dynamic parameters, thereby allowing generation of a complete and appropriate HTTP request on every subsequent playback of a recorded transaction.



  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, specifically the combination of steps of: parsing, by the buyer device, the received URI resulting in a string representing a request for payment; altering, by the buyer device, the URI by including a string comprising of the buyer’s unique user identification string and one or a multiplicity of electronic monetary tokens; requesting, by the user device, using the altered URI a resource from the seller server; receiving, by the seller server, the request from the user device; parsing, by the seller server, the received request by parsing the altered URI resulting in a string representing the electronic monetary token or set of electronic monetary tokens and the unique user identification string, as recited in claim 1.  Moreover, the missing claimed elements from Inada and Bennett are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Allen disclosures because it is not common to:
parsing, by the buyer device, the received URI resulting in a string representing a request for payment; altering, by the buyer device, the URI by including a string comprising of the buyer’s unique user identification string and one or a multiplicity of electronic monetary tokens; requesting, by the user device, using the altered URI a resource from the seller server; receiving, by the seller server, the request from the user device; parsing, by the seller server, the received request by parsing the altered URI resulting in a string representing the electronic monetary token or set of electronic monetary tokens and the unique user identification string.  Hence, the claim is allowable over the cited prior art.  

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Tuesday, July 26, 2022